                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                       NORTHEASTERN DIVISION AT COOKEVILLE


B. A. P., a minor child by and through her          )
parent, RICHARD PENKOSKI; and                       )
RICHARD PENKOSKI, as the parent and                 )
legal guardian of B. A. P.,                         )
                                                    )
       Plaintiffs,                                  )
                                                    )
v.                                                  )     Case No. 2:20-cv-65
                                                    )     Chief Judge Waverly Crenshaw, Jr.
OVERTON COUNTY BOARD OF                             )     Magistrate Judge Alistair Newbern
EDUCATION,                                          )     JURY DEMAND
                                                    )
       Defendant.                                   )


                         UNOPPOSED MOTION TO RESCHEDULE
                     SUBSEQUENT CASE MANAGEMENT CONFERENCE

       Comes the defendant the Overton County Board of Education and moves to reschedule

the subsequent case management conference presently scheduled on July 2, 2021 at 9:30 a.m.

via teleconference (see Initial Case Management Order, d.e. No. 17). In support of this motion,

defendant states:

       1.     Defendant's counsel is scheduled to be out of town from July 1, 2021 through July

5, 2021. This is a recent, family related development.

       2.     The plaintiffs do not oppose and have agreed to this requested rescheduling.

       3.     Defendant has coordinated with the other parties, and all are available on the

following dates: July 8, 2021 after 10:00 a.m. CST and July 14, 2021 after 10:00 a.m. CST.

       WHEREFORE, premises considered, defendant prays that the subsequent case

management conference be rescheduled, at the Court's convenience, and for other relief.




     Case 2:20-cv-00065 Document 30 Filed 06/23/21 Page 1 of 2 PageID #: 199
       Respectfully submitted.


                                                     /s/ Kenneth S. Williams
                                                     Kenneth S. Williams, Esq. (#10678)
                                                     Madewell, Jared, Halfacre,
                                                     Williams & Wilson
                                                     230 N. Washington Ave.
                                                     Cookeville, TN 38501
                                                     Phone: (931) 526-6101
                                                     Fax: (931) 528-1909
                                                     Email: ken@madewelljared.com
                                                     Attorney for Defendant
                                                     Overton County Board of Education


                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this day served, via the Court's ECF system, U.S. Postal
Service, postage prepaid, and/or via facsimile or by email, a true and correct copy of the
foregoing pleading upon counsel for all parties, as follows:

                                      Kristin Fecteau Mosher
                                 The Law Office of Kristin Fecteau
                                       5543 Edmonson Pike
                                       Nashville, TN 37211

                                        David J. Markese
                                       Frederick H. Nelson
                                    American Liberties Institute
                                        P. O. Box 547503
                                     Orlando, FL 32854-7503


                                                      /s/ Kenneth S. Williams       6/23/2021
                                                      Attorney                       DATED




                                                 2


    Case 2:20-cv-00065 Document 30 Filed 06/23/21 Page 2 of 2 PageID #: 200
